DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is not clear what the phrase “each helical tube…oriented parallel to all others of the plurality of helical tubes at each axial location along the first fluid axis” might mean. The axis extends through the center of the device and tubes are not parallel to each other measured in relation to such a point. The examiner suggests either stating that each tube is parallel to all the others along its entire extend –or- that each tube maintains equidistance from all other points within any plane parallel to the previously defined plane taken along the axis.
Claims 2-17 are also rejected for depending from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 453494 A (‘494).
Regarding claim 1, ‘494 teaches a heat exchanger (Figs. 1-2) comprising a manifold extending along a first fluid axis (the axis of “e”) from a first fluid inlet (where d meets b) to a first fluid outlet (e), the first fluid manifold comprising: an inlet header (b) disposed to fork the first fluid inlet into a plurality of first fluid branches (at f) distributed laterally across a plane orthogonal to the first fluid axis (the plane lies left-right and in-out of both images); an outlet header (c) disposed to combine the plurality of first fluid branches into the first fluid outlet (see Figs. 1-2); and a multi-helical core section (grouping of g) fluidly connecting the inlet header to the outlet header via a plurality of laterally distributed helical tubes (g; helical: claim 2), each helical tube corresponding to one of the plurality of first fluid branches (Figs. 1-2) and oriented parallel to all others along the entire their entire length (Figs. 1 and 2).

‘494 further teaches that: each of the plurality of helical tubes is structurally independent from all others of the plurality of helical tubes such that the plurality of helical tubes are mechanically connected to each other only at the inlet and outlet headers (see Figs. 1-2), per claim 2; all of the helical tubes meet with the inlet and outlet headers at common angles (see Figs. 1-2; each tube is illustrated as entirely identical), per claim 3; the inlet header distributes the first fluid branches in laterally separated rows (Fig. 1; left-right), per claim 4; the inlet header distributes the first fluid branches in laterally separated columns (Fig. 2; left-right) such that the rows and columns define a grid (see Figs. 1-2), per claim 5; each tube is mechanically separated from adjacent tubes by a lateral gap (see Figs. 1-2), per claim 6; a structural rigidity of the first fluid manifold (which is defined as encompassing the entire device) along the first fluid axis is less than along the plane normal to the first fluid axis (at least within the core section of the device inherently due to the helical shaped nature of the tubes; note the claim 

Claims 1-11 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cerny (US 2018/0283795).
Regarding claim 1, Cerny teaches a heat exchanger comprising: a fluid manifold extending along a first fluid axis (C) from a first fluid inlet (102) to a first fluid outlet (104) comprising: an inlet header (112) disposed to fork (at 156) the first fluid inlet into a plurality of first branches (between 156 and 120) distributed laterally across a plane orthogonal to the first fluid axis (see Fig. 4); an outlet header (114) disposed to combine the plurality of first fluid branches into the first fluid outlet (Para. [0070]); and a multi-helical core section (134) fluidly connecting the inlet header to the outlet header (via a plurality of laterally distributed helical tubes (110), each tube corresponding to one of the plurality of first fluid branches (see Fig. 2) and oriented parallel to all others along its entire length (they have identical pitch; Para. [0057]).



Regarding claims 4-5, Cerny teaches that all of the tubes are evenly spaced rotationally about the headers (see Para. [0057]; Fig. 4) and further teaches that the device may have any number of tubes, not just 3 (Para. [0073]). Therefore, the disclosure includes an embodiment where four tubes are evenly rotationally spaced around the header. In at least this embodiment, the tubes are arranged in rows and columns (two of each) as the inherent result of the disclosed geometries of the device.

Regarding claim 13, again using the four tube embodiment of Cerny discussed above, the tubes will be arranged in a square pattern across the plane normal to the first fluid axis, which constitutes an “even” arrangement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over ‘494 in view of Nagurny (US 9,541,331).
Regarding claim 8, ‘494 does not discuss the resonant frequency of the device.

It would  have been obvious to one of ordinary skill in the art at the time to optimize the natural resonant frequencies of the heat exchanger such that they are higher than those expected in normal operating conditions, as recited.

Claims 9 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over ‘494 in view of Cerny (US 2018/0283795).
Regarding claim 9, ‘494 does not specify the total passage length to extent of the tubes.
Cerny teaches that in a helical tube heat exchanger the total passage length to axial extent of the tubes is a results effective variable (Para. [0059]; while the paragraph describes the total surface area relative to the surface area of a straight tube along the axial length, the result is that the total length ratios will be identical; the exemplary ratios are 1.5 to 3).
It would have been obvious to one of ordinary skill to optimize the length ratio taught by Cerny in the device of ‘494 in order to maximize the available surface area of the device for thermal exchange.

Regarding claim 14, if the interpretation of a unitary integrated structure is not accepted, Cerny teaches that it is old and well-known to form heat exchangers as a single piece via additive manufacturing (see Fig. 12).
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the device of ‘494 via the method of Cerny in order to provide a heat exchanger with no relatively weak joins to act as failure points.

Regarding claims 15-17, while ‘494 appears to illustrate identical tubes, it does not specify spacing and circular cross-sections.
Cerny teaches that it is old and well-known to form helical tubes of a heat exchanger with identical flow area (Para. [0062; Fig. 4), a circular cross-section with a common internal flow diameter (Para. [0062; Fig. 4), and a separation of at least the common internal flow diameter (Fig. 4).
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the device of ‘494 with these features of Cerny in order to ensure uniformity of flow across the device as well as ensure adequate flow of the secondary fluid between individual tubes.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cerny in view of Nagurny (US 9,541,331).
Regarding claim 8, Cerny does not discuss the resonant frequency of the device.
Nagurny teaches that the resonant frequency of twisted tube heat exchangers is a known results effective variable (Col. 6:62-7:3).
It would have been obvious to one of ordinary skill in the art at the time to optimize the natural resonant frequencies of the heat exchanger such that they are higher than those expected in normal operating conditions, as recited.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cerny in view of Hofmann (WO 2018/154063; US 2019/0366290 is used as a translation and all citations are to this document).
Regarding claim 12, while Cerny does discuss a counterflow arrangement (Para. [0065]) he does not specify the second fluid flow structure that enables it.
Hofmann teaches that it is old and well-known in the art to provide cylindrically arranged heat exchangers (Fig. 2; 12) exchanging heat with a medium external to them (V1) with a second fluid flow structure (3) disposed to direct the second fluid (V1) to impinge on the heat exchanger in a counter current direction (Para. [0004] and [0055]; i.e. from the outlet of the heat exchanger toward the inlet).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the device of Cerny with the second fluid flow structure, as taught by Hofmann, in order to enable the counter flow arrangement desired by Cerny (at Para. [0065]).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571.272.5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVON RUSSELL/             Primary Examiner, Art Unit 3763